UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 4, 2009 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-11917 THE DAVEY TREE EXPERT COMPANY (Exact name of registrant as specified in its charter) Ohio 34-0176110 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1500 North Mantua Street
